Citation Nr: 1520179	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-00 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating prior to October 23, 2012 for right shoulder degenerative joint disease with rotator cuff tendinopathy.

2.  Entitlement to an initial compensable rating prior to October 23, 2012 for left shoulder degenerative joint disease with rotator cuff tendinopathy.

3.  Entitlement to service connection for deviated nasal septum.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to an initial rating in excess of 10 percent as of October 23, 2012 for right shoulder degenerative joint disease with rotator cuff tendinopathy.

6.  Entitlement to an initial rating in excess of 10 percent as of October 23, 2012 for left shoulder degenerative joint disease with rotator cuff tendinopathy.

7.  Entitlement to an initial compensable rating for bilateral eye infection and iritis.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to Reiter's syndrome. 

9.  Entitlement to service connection for acid reflux, to include as secondary to Reiter's syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a December 2013 decision and Supplemental Statement of the Case (SSOC), the RO increased the noncompensable rating (0 percent) for right and left shoulder degenerative joint disease with rotator cuff tendinitis to 10 percent disabling, effective October 23, 2012.  Because the 10 percent disability ratings are not the maximum ratings available, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In a January 2014 statement, the Veteran's representative noted the Veteran's request for reconsideration of the December 2013 rating decision for the effective date for increase for these service-connected disabilities.  The Board finds this assertion is more properly characterized as disagreement with the staged ratings assigned and will be considered with the claims on appeal for these identified disabilities, as listed on the title page accordingly.

In January 2015, the Veteran testified at a video conference hearing held before the undersigned Acting Veterans Law Judge (VLJ).  At the hearing, the record was held open for 30 days, and the Veteran submitted additional private treatment records approximately one week later with a waiver of the RO's initial consideration of the evidence.  Such evidence is relevant to his claims on appeal for erectile dysfunction and bilateral eye disabilities.  A copy of the transcript is of record in the Virtual Benefits Management System (VBMS) electronic claims file.

The issues of entitlement to initial ratings in excess of 10 percent for right and left shoulder degenerative joint disease with rotator cuff tendinopathy, an initial compensable rating for bilateral eye infection and iritis, and service connection for erectile dysfunction and acid reflux are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period prior to October 23, 2012, the service-connected for right shoulder degenerative joint disease with rotator cuff tendinopathy was manifested by satisfactory evidence of painful motion. 

2.  For the entire appeal period prior to October 23, 2012, the service-connected for left shoulder degenerative joint disease with rotator cuff tendinopathy was manifested by satisfactory evidence of painful motion.

3.  The Veteran does not have a current deviated nasal septum at any time during the appeal period or in close proximity thereto.  

4.  The Veteran does not have current sinusitis at any time during the appeal period or in close proximity thereto.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating prior to October 23, 2012 for right shoulder degenerative joint disease with rotator cuff tendinopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103(c)(2), 3.159, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.27, 4.59, 4.71a, Diagnostic Code 5099-5002 (2014). 

2.  The criteria for an initial 10 percent rating prior to October 23, 2012 for left shoulder degenerative joint disease with rotator cuff tendinopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103(c)(2), 3.159, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.27, 4.59, 4.71a, Diagnostic Code 5099-5002 (2014). 

3.  The criteria for entitlement to service connection for deviated nasal septum have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for entitlement to service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluations assigned following the grant of service connection for right and left shoulder degenerative joint disease with rotator cuff tendinopathy.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to initial compensable evaluations prior to October 23, 2012 for right and left shoulder degenerative joint disease with rotator cuff tendinopathy.

With regard to the issues of service connection for deviated nasal septum and sinusitis, required notice was provided by a letter in April 2009.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Additionally, the claims were recently re-adjudicated in a December 2013 supplemental statement of the case.  Thus, adjudication of the claims discussed below is warranted. 

The duty to assist the Veteran has also been satisfied in this case.  All identified and available post-service medical records during the applicable appeal periods have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues decided herein.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination in September 2008 in connection with his service-connected shoulder disabilities and in October 2012 in connection with his deviated nasal septum and sinusitis.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The September 2008 VA examiner provided the requisite objective test results to adequately rate the Veteran's limitation of motion of each shoulder and findings of painful motion, and the October 2012 VA examiner conducted relevant clinical testing to determine the current existence of a deviated nasal septum and sinusitis.  Both VA examiners also reviewed the Veteran's claims file and considered his medical history.  In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right and left shoulder disabilities or claimed deviated nasal septum during the applicable appeal periods.  38 C.F.R. § 3.327(a).  

With regard to the January 2015 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. §3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the undersigned Acting Veterans Law Judge, the Veteran, and the representative outlined the issues on appeal and engaged in a discussion as to substantiation of the claims.  The undersigned Acting Veterans Law Judge asked the Veteran about the degree of severity of the shoulder disabilities since 2008 and impact of these disabilities prior to October 23, 2012, as well as the circumstances pertaining to the deviated nasal septum.  The actions of the Acting Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Initial Compensable Rating prior to October 23, 2012 for 
Right and Left Shoulder Disabilities

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Veteran seeks initial compensable ratings for right and left shoulder degenerative joint disease with rotator cuff tendinopathy.  These disabilities are currently rated as 0 percent prior to October 23, 2012.  See 38 C.F.R. §§ 4.27 (explaining hyphenated diagnostic codes), 4.71a, Diagnostic Code 5099-5002.

Diagnostic Code 5002 (rheumatoid arthritis) provides that chronic residuals, such as limitation of motion or ankylosis, favorable or unfavorable, are rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved in noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Assign the higher evaluation.  Id. at Note.

The rating criteria for limitation of motion of the shoulder and arm is provided under Diagnostic Code 5201 and for ankylosis of the shoulder and arm is provided under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a.  At minimum, 20 percent is provided for limitation of motion of the arm at shoulder level for the major and minor extremity.  See id. at Diagnostic Code 5201.  Normal range of motion of the shoulder is flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  See id. at Plate I. 

During the appeal period prior to October 23, 2012, the Veteran was afforded a September 2008 VA examination.  The Veteran reported bilateral shoulder pain has been present since 1997.  When his shoulders hurt the worst, he reported limiting his lifting and that it is somewhat difficult to put on a shirt.  Upon clinical evaluation, the Veteran demonstrated abduction to 180 degrees, forward flexion to 180 degrees, and external and internal rotation to 90 degrees.  The examiner also noted the presence of very minimal tenderness about the acromioclavicular (AC) joint bilaterally and concluded it is as likely as not that the bilateral shoulder pain is a continuation of the overall Reiter's syndrome.  Neither the September 2008 VA examination report nor VA treatment records suggest findings of ankylosis in either shoulder.  

Review of private and VA treatment records document the Veteran's ongoing complaints of bilateral shoulder pain during motion.  Particularly, at a June 2008 private treatment session, the Veteran demonstrated mild discomfort with elevation of the arm against examiner resistance and full range of motion.  The Veteran also complained of shoulder pain following a January 2010 VA sleep study and at an October 2010 VA treatment session.  Moreover, the Veteran testified the January 2015 Board hearing that he has experienced painful motion in his shoulders since 2008.

As a result, the Board finds that the service-connected shoulder disabilities are noncompensable under the relevant diagnostic codes for limitation of motion and ankylosis for the shoulder and arm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201.  Nevertheless, a minimum rating of 10 percent is warranted for each shoulder during the entire initial rating period prior to October 23, 2012 as the record shows ongoing satisfactory evidence of painful motion.  See 38 C.F.R. § 4.59.  Therefore, these service-connected disabilities are now each rated as 10 percent for the entire initial rating period on appeal.  Thus, consideration of whether an initial rating in excess of 10 percent is warranted, to include extra-schedular consideration, at any time during the entire initial rating period will be addressed after additional development and adjudicative action is completed pursuant to the remand directives below.  

Service Connection for Deviated Nasal Septum and Sinusitis

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for deviated nasal septum or sinusitis as there is no current disability at the time he filed this claim in March 2009, in close proximity thereto, or at some point thereafter.  Id. 

Prior to the Veteran filing this VA disability compensation claim for deviated nasal septum, the Veteran reported on a September 2008 VA examination medical history form that he underwent deviated septum surgery in 2005.  VA treatment records dated from August 1999 to March 2000 are silent with regard to any complaints or treatment pertaining to deviated nasal septum.

Pursuant to his March 2009 claim, the Veteran submitted September 2004 private treatment records that document his complaint of nasal obstruction, diagnosis of deviated nasal septum, and surgical notes for septoplasty.  The treated nasal obstruction was noted as resolved in subsequent 2004 post-operation treatment notes.  

During the pendency of this appeal from March 2009 to the present, the Veteran underwent a VA DBQ examination for sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx in October 2012.  The VA examiner noted the Veteran's deviated nasal septum diagnosed in 1986.  The Veteran informed the examiner that he had nasal septum surgically repaired in 2004.  The VA examiner also noted that the Veteran reported treatment for sinusitis while on active duty in 1984 but had no further episodes of sinusitis since 2003.  Sinus X-rays were performed and showed intact nasal bones, and clear and well aerated paranasal sinuses without evidence of fluid level, detectable mucosal thickening or inflammatory change.  Following clinical evaluation and review of the claims file, the examiner concluded that the noted diagnosis is to acknowledge the Veteran's repaired deviated septum.  The examiner specifically noted that on X-ray the deviated septum was not present.  The VA examiner further opined that the Veteran does not appear to have chronic sinusitis per history and negative X-ray findings, and that therefore he did not have a current sinus condition to be correlated with his previous in-service sinus infection.  

In January 2015, the Veteran testified at the Board hearing with regard to these claims that he still feels like he has allergies, to include itching red eyes and having to rub on the outside of his nose.  In light of such testimony, review of private and VA treatment records during the appeal period are silent as to any complaints or treatment for deviated septum or sinusitis.  

As noted above, a current disability is the cornerstone of a claim for service connection.  Brammer, 3 Vet. App. at 225.  Here, however, there is no evidence suggestive of a deviated nasal septum or sinusitis at the time of the March 2009 claim or at any time during the appeal period or in close proximity thereto.  Although the October 2012 VA examiner noted the Veteran's 1986 diagnosis of deviated nasal septum, it was expressly concluded that such notation was to acknowledge the repaired deviated septum, thus no current diagnosis or residuals therefrom was noted.  There is no other probative medical opinion to weigh against the VA examiner's conclusion.  Additionally, to the extent the Veteran reports symptomatology at the Board hearing of having to rub the outside of his nose, his opinion is outweighed by the medical examiner's, who has specific medical training and expertise.  See Buchanan v. Nicolson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Veteran has been advised on multiple occasions that he must identify a current disability that he believes is associated with his active duty service, yet he has not done so.  See April 2009 notice letter; May 2009 rating decision, April 2010 statement of the case; December 2013 supplemental statement of the case.  Thus, there is no basis upon which to award service connection.  The Veteran can file another claim with VA if he develops sinusitis, or deviated nasal septum or residuals therefrom in the future.









      (CONTINUED ON NEXT PAGE)

ORDER

An initial rating of 10 percent prior to October 23, 2012 for right shoulder degenerative joint disease with rotator cuff tendinopathy is granted, subject to the regulations governing the award of monetary benefits.

An initial rating of 10 percent prior to October 23, 2012 for left shoulder degenerative joint disease with rotator cuff tendinopathy is granted, subject to the regulations governing the award of monetary benefits.

Service connection for deviated nasal septum is denied.

Service connection for sinusitis is denied.


REMAND

A remand is required for the issues of entitlement to initial ratings in excess of 10 percent for right and left shoulder degenerative joint disease with rotator cuff tendinopathy to obtain outstanding identified private treatment records.  At the January 2015 Board hearing, the Veteran testified that he receives VA and private treatment for these service-connected disabilities.  Upon the Veteran's request, the record was held open for 30 days to submit private treatment records pertaining to the shoulders; however, no such records were provided.  Since VA is now on notice that there may be outstanding treatment records relevant to these issues on appeal, a remand is necessary to make an attempt to obtain such records.

A remand is required for the issue of entitlement to an initial compensable rating for bilateral eye infection and iritis to obtain an additional VA examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a) (2014).  During the course of the appeal, the Veteran was afforded a VA examination in September 2008 which assessed his iritis was in remission and bilateral visual acuity was 20/20 after corrected vision.  Most recently, the Veteran underwent a VA examination for eye conditions in October 2012, which was over two years ago.  Since then, the Veteran testified at the January 2015 Board hearing of worsened bilateral eye symptomatology, to include pain, difficulty driving at night, and caked eyes every morning.  Such symptomatology was not addressed or considered at the October 2012 VA Disability Benefits Questionnaire (DBQ) examination for eye conditions.  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of this service-connected disability under the relevant rating criteria.  See 38 C.F.R. § 4.84a, Diagnostic Code 6003 (prior to December 10, 2008).

A remand is required for the issues of entitlement to service connection for erectile dysfunction and acid reflux, both to include as secondary to Reiter's syndrome, to obtain adequate VA medical opinions on a secondary basis.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it is not clear that aggravation has been addressed.  El-Amin, 26 Vet. App. at 140.

Review of the record shows the Veteran has been diagnosed with erectile dysfunction and gastroesophageal reflux disease (GERD), thus the criteria of a current disability for erectile dysfunction and acid reflux have been met.  The Veteran has contended that service connection for these disorders are caused or aggravated by his service-connected Reiter's syndrome and/or the medication he takes for Reiter's syndrome.  A January 2010 VA Medical Opinion report addressed whether the Veteran's erectile dysfunction and acid reflux disorders are caused by the service-connected Reiter's syndrome, to include any medication taken therefor, but did not provide aggravation opinions.  As a result, additional VA medical opinions should be afforded to determine whether the Veteran's current erectile dysfunction and acid reflux disorders are aggravated by his service-connected Reiter's syndrome, to include any medication taken therefor.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify any treatment or examination for the disabilities remaining on appeal, to include the name and address of the treating provider.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of relevant treatment or examination from all the sources listed by the Veteran which are not already on file.  

The AOJ should also secure any relevant outstanding VA treatment records dated since December 2013.

2.  After completing the foregoing development, obtain a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected bilateral eye infection and iritis.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral eye disability under the current rating criteria and the rating criteria in effect prior to December 10, 2008.  See 38 C.F.R. §§ 4.79, Diagnostic Code 6000 (2014); 4.84a, Diagnostic Code 6003 (2008).  In particular, the examiner should report relevant findings for visual impairment (visual acuity or field loss, pain, rest-requirements) and specifically address: 

a)  Any incapacitating episodes (period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider).

b)  Any periods of continuous active pathology.

3.  Obtain clarifying medical opinions from the VA physician who provided the January 2010 and October 2012 VA Medical Opinions.  If a physician is not available or unable or unwilling to provide the requested opinion, another appropriate clinician should be asked to provide clarifying medical opinions.  If a physician concludes that an examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

Based upon a review of the record and clinical findings, the VA physician must provide the following opinions:

a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's erectile dysfunction is aggravated (chronically or permanently worsened) by his service-connected Reiter's syndrome, to include any medication taken therefor?

b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's acid reflux disorder, to include GERD, is aggravated (chronically or permanently worsened) by his service-connected Reiter's syndrome, to include any medication taken therefor?

c) If aggravation is found, identify the baseline level of severity of the Veteran's erectile dysfunction or acid reflux disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the VA examination and medical opinion reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If a claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


